Citation Nr: 0217519	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-37 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans affairs (VA).  

The procedural history in this case is remarkable for a 
denial of service connection for a left ankle disability in 
September 1981.  The September 1981 notification letter was 
returned, however, as undeliverable.  In a February 1996 
rating decision, the RO determined that no new and material 
evidence had been received to reopen the claim for 
entitlement to service connection for a right ankle 
disability.  The veteran was notified of that determination 
by correspondence dated that month, and in March 1996, he 
expressed his disagreement with that determination.  The 
rating decision and statement of the case issued 
subsequently in September 1996, show a de novo review of the 
issue of entitlement to service connection for a right ankle 
disability.  The RO noted that service connection for a 
right ankle disability had not been previously denied.  The 
veteran perfected his appeal later that month.  

The veteran indicated in a February 1997 statement in 
support of claim, VA Form 21-4138, that he wanted to pursue 
a claim of entitlement to service connection for a left 
ankle disability.  This matter is referred to the RO for all 
appropriate development and adjudication.   


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have a right ankle disability that 
is shown to be associated with injury, disease or event of 
his active military service.  

3.  Arthritis of the right ankle is not shown to have been 
present to the requisite degree within the initial post-
service year.  


CONCLUSION OF LAW

The veteran's right ankle disability is not shown to have 
been incurred in or aggravated by the veteran's active 
military service, and the inservice incurrence of arthritis 
cannot be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
February 1996 and September 1996 rating decisions, a 
September 1996 statement of the case and a March 2002 
supplemental statement of the case.  He was specifically 
told that there was no evidence showing that he currently 
has a right ankle disability that may be associated with 
injury, disease or event of his active military service. The 
RO also notified him by letters dated in January and March 
1997, that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him 
during or shortly after service.  Also, he was informed that 
he should submit statements from lay persons who had 
personal knowledge of his alleged injury or condition.   
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in January and March 1997, the RO asked him to 
submit statements from lay persons who had personal 
knowledge of his alleged injury or condition.   The RO 
obtained reports from medical providers identified by the 
veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records.  
The RO also obtained the veteran's VA medical records from 
the Dublin, Georgia, Carl Vinson, Tuskegee, Alabama, VA 
Medical Centers (VAMC) and his private medical records from 
Phoebe Putney Memorial Hospital.  In addition, the RO 
obtained copies of the Social Security Administration 
records and arranged for medical examinations in order to 
determine the current nature of existing disability.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, osteoarthritis is 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran contends, in essence that he sustained chronic 
disability to the right ankle as a consequence of injury 
sustained in his active military service.  At a February 
1996 VA examination, he reported that he twisted his ankle 
while digging trenches in 1969.  In a statement received in 
May 1996, the veteran indicated that he injured his ankle 
while taking cover from incoming enemy fire.  He stated that 
as a result, he has experienced a limited range of motion in 
the right ankle.  In addition, the veteran indicated that he 
had an X-ray in 1974; however, he did not identify the 
medical provider affording him this evaluation, despite 
requests for additional information in January and March 
1997.  In an October 2002 VA Form 646, the veteran's 
representative directs VA's attention to the December 1968 
service medical records showing that the veteran's boots 
were improperly sized and that he was treated for 
tendinitis.  

The veteran's service medical records make no reference to 
any type of right ankle injury.  The December 1968 entries 
to which the veteran's representative makes reference show 
that the veteran reported a sore heel and stated that his 
boots were too big.  He was diagnosed with left Achilles 
tendonitis.  Nothing relative to the right ankle is 
indicated.  The report of the medical examination for 
release from 

active service, conducted in September 1972, is entirely 
negative for pertinent complaints or findings.  The lower 
extremities were normal on clinical evaluation.  

The first documented evidence of disability involving the 
right ankle is contained in the June 1994 private treatment 
records from Phoebe Putney Memorial Hospital.  These records 
show that the veteran was treated after being involved in a 
motor vehicle accident in that month.  He was admitted with 
complaints of pain in both ankles.  X-ray examination 
confirmed the presence of mild degenerative joint disease in 
the right ankle.  

The report of VA examination, conducted in February 1996 and 
the report of the October 1996 VA hospitalization reflect 
the history of arthritis of the ankles.  X-ray examination, 
conducted in September 1996 confirmed that diagnosis.  

In summary, the Board finds that the evidence of record does 
not show that the veteran sustained injury to the right 
ankle in service or that arthritis was manifested within one 
year following the veteran's separation from active service.  
In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a right ankle injury.  
The Board is mindful of  the doctrine of benefit of the 
doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  
38 U.S.C.A. § 5107 (West 1991).  However, in this case, the 
Board finds that the evidence is not in relative equipoise, 
as the weight of the evidence compels the conclusion that 
the veteran does not have disability that is related to his 
active service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) 



ORDER

Service connection for a right ankle disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

